Citation Nr: 9911315	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  95-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for ear disability.

3.  Entitlement to service connection for lung disability.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to May 1987.  
When she was discharged, she had a reserve obligation until 
February 1993.  Acceptable evidence of record indicates that 
between August 1987 and May 1990, she had periods of active 
duty for training and inactive duty training.  The evidence 
does not indicate the dates during which such training took 
place, with the exception of one period of active duty for 
training which is shown to have occurred from May 13 through 
May 28, 1989.  The veteran was discharged from the Army 
National Guard in December 1993.  The Department of Veterans 
Affairs (VA) Regional Office (RO) denied the benefits sought 
in June 1994, and the veteran appealed.  She presented 
testimony during a hearing held before the undersigned in 
February 1997, and the Board remanded the case to the RO in 
June 1997.

The issue of entitlement to service connection for a right 
knee disability is discussed immediately below and also in 
the remand section of this decision.  The other issues are 
discussed only in the remand section.  


FINDING OF FACT

There is competent medical evidence of record of current 
right knee disability, and of a nexus between it and the 
service-connected left knee disability.  



CONCLUSION OF LAW

The claim for service connection for right knee disability is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for right knee disability

Factual background

The RO held in January 1998 that the veteran's claim for 
service connection for right knee disability was not well 
grounded.

Service connection is in effect for left knee disability.

A private medical record dated in July 1993 opines that the 
veteran's service-connected left knee disability aggravated 
her right knee disability.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1998).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310 (1998); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Such secondary service connection pursuant to 
38 C.F.R. § 3.310(a) may be granted for disability to the 
extent that it is chronically made worse/aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet.App. 439 
(1995).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (medical and some lay evidence); and of a 
nexus between the in-service injury or disease and the 
current disability, or between a service-connected disability 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

Analysis

The RO has decided the veteran's claim on the basis that it 
is not well grounded, in its most recent decision of January 
1998, of which it advised the veteran in April 1998.  In that 
decision, it indicated that there was no competent medical 
evidence of record indicating that there is a nexus between 
the veteran's current right knee disability and any incident 
of service origin or the service-connected left knee 
disability.  

However, the Board finds that the decision that the claim was 
not well grounded was not correct.  The July 1993 private 
medical opinion is competent medical evidence of record of a 
current right knee disability, and of a nexus between it and 
the veteran's service-connected left knee disability.  Allen.

As such, the claim is well grounded.


ORDER

The veteran has submitted a well-grounded claim of 
entitlement to service connection for right knee disability.



REMAND

Acceptable evidence of service between 1987 and 1993

At the time of the Board's last remand, the Board directed 
the RO to ascertain the dates that the veteran served on 
active duty for training or inactive duty training between 
1987 and 1993.  The RO attempted to do so, but when it 
received a negative response from a respondent, with an 
indication from that respondent that the RO should perform 
additional action, the RO failed to perform that action or 
even to notify the veteran in accordance with 
38 C.F.R. § 3.159 (1998), that it is ultimately her 
responsibility to submit evidence of active duty for training 
or inactive duty training if she wishes to predicate her 
claim on any such period(s) of service.  (The lack of 
acceptable evidence of service between May 1987 and June 1993 
currently serves as an impediment to adjudication of the 
claims to the extent that they are predicated on any such 
period(s) of service other than the active duty for training 
in May 1989.)

The RO's action is in contravention to the Board's prior 
remand and Stegall v. West, 11 Vet. App. 268 (1998), and it 
is in contravention to the regulations and caselaw regarding 
duties VA has in helping a claimant assemble evidence before 
VA adjudicates claims.  See Robinette v. Brown, 8 Vet.App. 69 
(1995), Beausoleil v. Brown, 8 Vet.App. 459 (1996), and Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  

Well groundedness

The Board notes that it has held that the veteran's claim for 
service connection for a right knee disability is well 
grounded.  The Board's silence on the matter of well 
groundedness of the other two issues is not to be taken as 
indicating that the Board agrees with the RO's January 1998 
determinations that the other two claims are not well 
grounded.  The Board is not able to pass judgment on these 
matters at this time, because acceptable evidence of any 
period(s) of service between May 1987 and June 1993 has not 
been obtained, and the RO has not complied with 
38 C.F.R. §§ 3.159 or 3.203.  Merely providing the veteran 
with the provisions of 38 C.F.R. § 3.159, as the RO did in 
the supplemental statement of the case which was mailed to 
the veteran in April 1998, does not fulfill the Secretary's 
obligations under 38 C.F.R. § 3.159 or 
38 U.S.C.A. § 7105(d)(1)(A) and (B) (West 1991).

Evidentiary matters

It is not clear, from a review of the RO's June 1994, June 
1995, and January 1998 rating decisions, whether the 
veteran's June 13, 1993 medical evaluation board proceeding 
report has been appropriately considered concerning the 
veteran's ear claim.  That evidence states that the veteran 
had left ear serous otitis media with conductive hearing loss 
which was incurred while entitled to base pay, did not exist 
prior to service, and was permanently aggravated by service.  
It  also does not appear that consideration has been afforded 
to the August 1993 physical evaluation board report addendum, 
which indicates that right knee chondromalacia patella with a 
possible torn meniscus and symptomatic plica was incurred or 
aggravated while entitled to basic pay, was in the line of 
duty, and was a proximate result of performing duty.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO shall take further action to 
verify all of the veteran's dates of 
active duty for training and/or inactive 
duty training between May 1987 and June 
1993 (other than the May 1989 service) 
in accordance with 38 C.F.R. § 3.203(c).  
In this regard, the veteran should be 
contacted and asked to provide a 
detailed listing of the Reserve and 
National Guard components to which she 
was assigned so that the RO may attempt 
to verify any and all periods of 
qualifying service during this period 
and request any outstanding medical 
records pertaining to such service.  To 
the extent that its action is 
unsuccessful in obtaining verified dates 
of service, it should advise the veteran 
of this, and of the fact, as 
38 C.F.R. § 3.159(c) indicates, that it 
is ultimately her responsibility to 
furnish VA with acceptable evidence of 
any period(s) of service upon which she 
desires to predicate her claims, and of 
the provisions of 38 C.F.R. § 3.203(a), 
which indicate the type of evidence she 
may submit which is acceptable evidence 
of active duty for training or inactive 
duty training if VA is unable to verify 
her service for her.  It should also 
give her a reasonable amount of time 
within which to furnish such evidence.  
The Board notes that service facility 
treatment records dated in June 1992 
show treatment for right knee 
chondromalacia patella.  

2.  Thereafter, the RO shall again 
consider the veteran's claims, starting 
with a determination as to all periods 
of the veteran's qualifying service, 
whether it be active duty for training 
or inactive duty training.  The RO's 
consideration should also include an on 
the merits adjudication of her claim for 
service connection for right knee 
disability, a discussion of the June 13, 
1993 medical evaluation board proceeding 
report as it pertains to left ear serous 
otitis media with conductive hearing 
loss, and such other consideration of 
all issues on appeal as is warranted in 
light of the additional development on 
remand.  As the record now stands, the 
Board is uncertain as to when the 
veteran received discharges from active 
duty or inactive duty training, but it 
does note that hearing loss disability 
as defined by 38 C.F.R. § 3.385 was 
noted at the time of a service 
examination in February 1993, as was 
otitis media, and it directs the RO's 
attention to Hampton v. Gober, 10 Vet. 
App. 481 (1997), which indicates that 
evidence of disability on service 
discharge examination is evidence of 
"current" disability insofar as well 
grounded claim analysis for hearing loss 
is concerned, even though the VA 
examinations later conducted did not 
show hearing loss disability, as long as 
the veteran's claim was filed within a 
year of discharge from a period of 
active service which shows the 
disability on service discharge 
examination.  See also the discussion of 
Hampton in Clyburn v. West, No 97-1321 
(U.S. Vet. App. April 2, 1999).  To the 
extent that acceptable evidence of 
service remains an impediment to the 
adjudication of the claims, the RO must 
notify the veteran of this fact.

3.  If the benefits which are currently 
sought on appeal remain denied, the 
veteran and her representative shall be 
furnished a Supplemental Statement of 
the Case which contains all necessary 
information, and they should be given 
the opportunity to respond.  Thereafter, 
the case should be returned to the 
Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
the claims.  The veteran need take no action unless otherwise 
notified.  On remand, the veteran is free to submit 
additional evidence and argument on any matters at issue.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

